Citation Nr: 1719555	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury secondary to fracture of right tibia and fibula with degenerative arthritis of the right knee.

2.  Entitlement to service connection for pes cavus of the right foot secondary to fracture of right tibia and fibula with degenerative arthritis of the right knee.

3.  Entitlement to compensation under 38 U.S.C. 1151 for injury to the left leg due to surgery of May 22, 2007 at VAMC WLA.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney




ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to January 1988 and in the U.S. Navy from August 1988 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled for a Travel Board hearing in March 2017.  By correspondence dated in February 2017 the Veteran requested to cancel his hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704.


FINDINGS OF FACT

1.  In March 2017, by correspondence from the Veteran's attorney, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for residuals of a left shoulder injury secondary to fracture of right tibia and fibula with degenerative arthritis of the right knee.

2.  In March 2017, by correspondence from the Veteran's attorney, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for pes cavus of the right foot secondary to fracture of right tibia and fibula with degenerative arthritis of the right knee.

3.  In March 2017, by correspondence from the Veteran's attorney, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for compensation under 38 U.S.C. 1151 for injury to the left leg due to surgery of May 22, 2007 at VAMC WLA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for residuals of a left shoulder injury secondary to fracture of right tibia and fibula with degenerative arthritis of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for pes cavus of the right foot secondary to fracture of right tibia and fibula with degenerative arthritis of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to compensation under 38 U.S.C. 1151 for injury to the left leg due to surgery of May 22, 2007 at VAMC WLA.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  

In the present case, in communication dated in March 2017, the Veteran, through his attorney, has withdrawn the issues on appeal listed above in the Introduction section and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for residuals of a left shoulder injury secondary to fracture of right tibia and fibula with degenerative arthritis of the right knee is dismissed.

The appeal on the issue of entitlement to service connection for pes cavus of the right foot secondary to fracture of right tibia and fibula with degenerative arthritis of the right knee is dismissed.

The appeal on the issue of denial of entitlement to compensation under 38 U.S.C. 1151 for injury to the left leg due to surgery of May 22, 2007 at VAMC WLA is dismissed.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


